Citation Nr: 1209739	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-04 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertrophic spurring/osteoarthritis of the acromioclavicular joint.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1973 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South Dakota, which denied the benefits sought on appeal.  

The Veteran was afforded a hearing before a decision review officer (DRO) in February 2009.  A transcript of this proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed October 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a shoulder disability, to include osteoarthritis of the acromioclavicular joint. 

2.  Evidence submitted since the October 2002 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of osteoarthritis of the acromioclavicular joint, and does not raise a reasonable possibility of substantiating the claim.  

3.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed cervical spine  disability and her military service.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision denying service connection for a right shoulder disability, to include osteoarthritis of the acromioclavicular joint, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the October 2002 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for osteoarthritis of the acromioclavicular joint is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A cervical spine disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for hypertrophic spurring/osteoarthritis of the acromioclavicular joint and for a cervical spine disability.  Implicit in her osteoarthritis of the acromioclavicular joint claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service connection for osteoarthritis of the  acromioclavicular joint, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, with respect to the claim to reopen, the VCAA standard of review and duty to notify does not apply to the merits of the underlying claim of entitlement to service connection for osteoarthritis of the  acromioclavicular joint unless the claim is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with notice pertaining to her claims for service connection, to include notice of the effective date element of the claim, by a letter mailed in August 2007.  
Additionally, the August 2007 letter informed the Veteran as to the reason her claim of entitlement to service connection for osteoarthritis of the acromioclavicular joint was previously denied:  "[y]our claim was previously denied because no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  Therefore, the evidence you submit must be new and relate to this fact."  As such, the Veteran was adequately advised of the basis for the previous denial and of what evidence would be new and material to reopen the claim.  See Kent, supra.

Based on the foregoing, the Board concludes that VA has satisfied its duty to notify the Veteran of the evidence and information necessary to establish entitlement to the benefits sought.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, her service treatment records, as well as VA and private treatment records.  

Additionally, the Veteran was afforded a VA examination in December 2008.  The VA examination report reflect that the examiner interviewed and examined the Veteran, reviewed her past medical history, reviewed her claims folder, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She has retained the services of an accredited representative.  In her February 2009 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issues on appeal.

Service connection for hypertrophic spurring/osteoarthritis of the acromioclavicular joint 

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including arthritis, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In general, VA rating decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claim to reopen

In the October 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right shoulder disability because "no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  The Veteran was informed of the October 2002 rating decision and of her appeal rights by a letter from the RO dated October 2002.  The Veteran did not appeal the October 2002 rating decision.  The Board observes that she filed a claim to reopen her previously denied claim in June 2003; however, her claim was subsequently denied by the RO in a July 2003 letter to the Veteran based on her failure to submit new and material evidence.    

When the Veteran's claim was denied by the RO in the October 2002 rating decision and July 2003 letter, the evidence included statements from the Veteran and her service treatment records.  Her service treatment records document treatment for pain in her shoulder blades, scapula, back, and chest in May 1974 as a result of falling off a truck.  A physical examination report indicated tenderness along the scapula.  An X-ray report indicated essentially normal findings.  The remainder of the Veteran's service treatment records, to include her August 1974 separation examination, are absent complaints of or treatment for a shoulder disability.
In August 2007, the RO received the Veteran's claim of entitlement to service connection for a right shoulder disability.  After the RO declined to reopen the Veteran's previously denied claim based upon her failure to submit new and material evidence, this appeal followed.

The evidence which has been added to the record since the October 2002 rating decision will be discussed in the Board's analysis below.

In essence, the RO denied the Veteran's claim in October 2002 because the evidence failed to show a link between the Veteran's treatment in service and her current disability.  

The unappealed October 2002 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  As explained above, the Veteran's claim for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The Board notes that the RO declined to reopen the Veteran's claim in the December 2007 rating decision.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits.  The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for hypertrophic spurring/osteoarthritis of the acromioclavicular joint has not been submitted.  In the present case, the unestablished facts are whether the Veteran suffers from hypertrophic spurring/osteoarthritis of the acromioclavicular joint that is etiologically related to her military service.  
The newly added evidence, in pertinent part, consists of VA and private treatment records, testimony from the Veteran at a DRO hearing dated February 2009, and a VA examination report dated in December 2008.

The VA and private treatment records document diagnoses of a right shoulder disability, namely hypertrophic spurring along the acromioclavicular joint.  See, e.g., a VA treatment record dated August 2007.  While these medical records are undoubtedly new, as they were not of record at the time of the October 2002 rating decision, these records essentially replicate the medical evidence which was of record at the time of the October 2002 decision, namely that the Veteran has a current right shoulder disability.  Such evidence is not new and material, since the existence of the disability was known in October 2002.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence].  These records do not establish or suggest that the Veteran's osteoarthritis of the acromioclavicular joint is related to her military service.  

There is no competent medical evidence which has been added to the record subsequent to the October 2002 rating decision which suggests that the Veteran's current osteoarthritis of the acromioclavicular joint is related to her military service.  

The Board notes the Veteran's recent contentions that her current osteoarthritis of the acromioclavicular joint is related to her military service, in particular when she fell off a truck in 1974.  See, e.g., the Veteran's VA Form 9 dated in February 2009.  However, her history of an inservice injury to her shoulder was of record at the time of the prior denial.  See a statement from the Veteran dated in July 2002.  Accordingly, this information is cumulative of information of record at the time of the October 2002 rating decision.    
  
In short, there is no competent evidence of an inservice injury which caused the Veteran's current osteoarthritis of the acromioclavicular joint.   Furthermore, with regard to recent testimony from the Veteran to the effect that her osteoarthritis of the acromioclavicular joint was caused by her inservice injury, such evidence is cumulative and redundant of similar statements made prior to the October 2002 rating decision.  Accordingly, such statements are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that laypersons, such as the Veteran, are not competent to offer medical opinions, and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted, "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent medical evidence and information specifically pertaining to evidence of a relationship between her in-service shoulder injury and her current osteoarthritis of the acromioclavicular joint.  She has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to submit evidence in support of his claim].

In short, the element which was missing at the time of the October 2002 denial of service connection for a right shoulder disability, to include osteoarthritis of the acromioclavicular joint remains lacking.  In reaching this conclusion, the Board observes that the Veteran was afforded a VA examination for her osteoarthritis of the acromioclavicular joint in December 2008.  After examination of the Veteran and review of her claims folder, the VA examiner diagnosed the Veteran with acromioclavicular joint osteoarthritis and concluded "the [V]eteran's right shoulder right acromial clavicular osteoarthritis ... [is] less likely as not a result of military service."  As such, the opinion rendered by the December 2008 VA examiner raises no reasonable possibility of substantiating the claim and thus is not material within the meaning of 38 C.F.R. § 3.156(a).  In this regard, evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

In short, there is no competent and probative evidence that the Veteran currently suffers from osteoarthritis of the acromial clavicular joint that is etiologically related to her military service.  

New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for hypertrophic spurring/osteoarthritis of the acromioclavicular joint may not be reopened.  The benefit sought on appeal remains denied.  

Service connection for a cervical spine disability

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

As detailed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of a cervical spine disability.  See, e.g., the December 2008 VA examination report.  Accordingly, Hickson element (1), current disability, is satisfied.

Turning to Hickson element (2), in-service incurrence of an injury or disease, the Veteran's service treatment records document treatment for stiffness in her neck as a result of her injury from falling off a truck in May 1974.  A physical examination conducted after the injury indicated tenderness along the scapula.  However, no paresthesias or cervical pain was noted, and an X-ray report indicated essentially normal findings.  The Veteran was not diagnosed with a cervical spine disability at that time.  The remainder of the Veteran's service treatment records, to include her August 1974 separation examination, are absent complaints of or treatment for a cervical spine disability. 

Additionally, the record does not reflect medical evidence showing any manifestations of a cervical spine disability during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of arthritis of the cervical spine until March 2001 (more than 25 years after her separation from active service) that are consistent with  a cervical spine disability.     

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's cervical spine disability is not related to her military service.

Specifically, the Veteran was afforded a VA examination in December 2008.  In addition to the results of a current examination of her cervical spine, the VA examiner considered the Veteran's history of her in-service injury and subsequent neck pain and stiffness.  While noting and discussing the Veteran's in-service treatment for her in-service injury, the examiner concluded that, "the [V]eteran's ... current C5-C6 disk space narrowing and spurring are less likely as not a result of military service."  The examiner's rationale for his conclusion was based on a review of the Veteran's claims folder and examination of the Veteran.  The examiner specifically noted cervical spine X-rays taken following the Veteran's in-service injury which were negative as well as the absence of treatment for the Veteran's cervical spine until March 2001.     

The December 2008 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the December 2008 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a cervical spine disability for several years after service.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and her in-service treatment for her injury when she fell off a truck, and determined that the in-service injury did not cause her current cervical spine disability.   

The Board notes that G.H., M.D., documented in a private treatment record dated in November 2008 that after examination of the Veteran's cervical spine and consideration of her in-service injury, "[i]t is possible that [the Veteran's] fall out of the truck and injury in 1974 initiated the degenerative cascade leading to the significant degenerative changes and stenosis current present.  It is difficult to directly attribute a cause but it is certainly plausible that this injury in 1974 was the culprit."  However, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, the opinion rendered by the Dr. G.H. is of no probative value.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report her symptoms both current and past (including neck pain), as a lay person is not competent to associate any of her claimed symptoms to her military service.  That is, the Veteran is not competent to opine on matters such as the etiology of her current cervical spine disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that her contention with regard to a medical nexus between her cervical spine disability and her military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of her own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that she has had a cervical spine disability continually since service.  However, the first postservice evidence of complaint of, or treatment for, a cervical spine disability is dated in March 2001.  See a private treatment record from Central Plains Clinic dated in March 2001.  This was more than 25 years after the Veteran left service in August 1974.    

While the Veteran is competent to report neck pain over the years since service, the Board notes that a cervical spine disability was not reported at the time of her service discharge in August 1974 despite having an opportunity to report such symptoms.  The Board finds that her current statements regarding a continuity of a cervical spine disability since service are not credible.  Her August 1974 separation examination from service as well as the December 2008 VA examination report contradicts any current assertion that her current cervical spine disability was manifested during service and has continued since such service.  There is no competent medical evidence that the Veteran complained of or was treated for a cervical spine disability for many years after her separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability.  The benefit sought on appeal is accordingly denied.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertrophic spurring/osteoarthritis of the acromioclavicular joint.  The benefit sought on appeal remains denied.

Entitlement to service connection for a cervical spine disability is denied.





____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


